Hurt, Judge.
This conviction was for disturbing a congregation assembled for religious worship. The disturbance is charged to have been done by “ cursing and swearing in a loud and vociferous manner.”
The State, over objection of defendant, was permitted to ask J. W. Kee this question: “Was the manner in which the defendant spoke, when he called you a d—d liar, calculated to disturb the congregation?” Witness answered: “It was in a manner calculated to disturb the assembled congregation.” Defendant objected to the answer as well as the question. We are *156•of the opinion that the objections were both well taken, inasmuch as, under the facts in this case, the evidence may have had material weight in influencing the finding of the jury.
Defendant propounded to J. W. Fee this question: “Why was it that defendant called you a d—d liar? What had you •done or said?” To this question the State objected, and the objection was sustained by the court. Not as a justification, but in mitigation of the punishment, we think this question was legal and should have been allowed. The other assignments are not well taken.
For the errors above indicated, the judgment is reversed and ■the cause remanded.
Reversed and remanded.
Opinion delivered May 5, 1883.